Title: The American Commissioners to Sartine, 3 June 1778: résumé
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Sartine, Antoine-Raymond-Gualbert-Gabriel de


<Passy, June 3: We enclose a list of duties paid in Bordeaux on supplies for the Boston. Such payment is unusual for warships, and we ask you to regulate the practice in future. The captain of the Ranger has put his prizes into the hands of the intendant or commandant at Brest, and consequently heavy fees will be paid when they are sold; the transaction is improper, and we beg you to instruct the commandant to deliver the ships forthwith to Mr. Schweighauser on his order. We are asked to give a letter of marque, if agreeable to you, to a ship outfitted in Dunkirk with a crew of French, English, and Americans.>
